Seevers, C. J.
1. Evidence: practice: contradiction of one's own witness. — The defendants called the plaintiff as a witness, and counsel for the appellant insist defendants cannot impeach or ,discredit their own witness. To a certain extent this is true. Such a witness cannot be impeached by the introduction of evidence tending to show that her reputation for truth and varacity is not good. Nor is a party bound hand and foot by the evidence of a witness introduced by him. He can show by another witness a different state of facts. Humble v. Shoemaker, 70 Iowa, 223. And while he is not permitted to say that either witness is not worthy of credit, he has the right to ask the jury to determine which has told the most reasonable story, and upon the whole evidence determine the matter in controversy.
*2072. Husband and wife: ownership of note: evidence. *206The plaintiff testifies that she purchased the note of one Rathay with her own money; that is, she fur*207nished two hundred dollars and her father the residue. The note in fact was purchased by her husband; that is, he did the business. When the plaintiff was asked how she obtained the money, she stated that she taught school and gave music lessons after her marriage, and thus earned it. Her total earnings, with which she purchased several notes, were two hundred dollars. The notes so purchased amount to about one thousand dollars. Her husband transacted the business for her. He was employed on a salary, and the investments were made at different times. Without referring to the evidence at greater length, we feel satisfied that, taking the evidence of the plaintiff altogether, she has failed to establish that the note in controversy is her property; but, to the extent of the money she claims to have contributed in making the purchase, it belongs to her husband. This being in accord with the finding of the district court, the judgment must be
Affirmed.